DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the “abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length” (emphasis added).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "metal fine particles" in claim 1 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to how big or small the metal particles would need to be in order to be considered metal “fine” particles according to the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US2014/0069698, cited on IDS filed 10/5/2020).  Choi discloses a nonwoven adhesive tape comprising a conductive, nonwoven adhesive layer (12) including an adhesive material (18), a nonconductive, nonwoven substrate (16) having a plurality of passageways (22) and embedded in the adhesive material (18), and a plurality of conductive particles (20) penetrating through the nonconductive, nonwoven substrate (16) and the adhesive material (18); wherein the adhesive material (18) fills at least a portion of the passageways (22), preferably substantially fills the entirety of the passageways (22), and comprises a pressure sensitive adhesive (PSA) material that can be inherently tacky, or tackifiers may be added thereto, providing the surfaces of the nonwoven structure (16) with tacky properties and resulting in a double-sided adhesive tape as shown in Fig. 5 (Entire document, particularly Abstract, Paragraphs 0012-0015, 0024, and 0039).  Choi discloses that the adhesive layer includes between about 1 and about 50% by weight of conductive particles (20) that penetrate through the nonwoven substrate (16), with suitable conductive particles including silver, copper, and silver-coated copper particles, with a D99 by providing a tape as in instant claim 19.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calhoun by Calhoun also anticipates instant claim 5.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rector (US2016/0151864, cited on IDS filed 12/7/2020).  Rector discloses a metal sintering film composition for forming an electrical interconnection between two substrates, particularly for bonding applications in the semiconductor industry, wherein in one embodiment, the metal sintering film comprises a conductive metal mesh or metal porous substrate (e.g. porous or reticulated body as in instant claim 1) that is impregnated with a sintering composition that may be provided as a paste (e.g. pores or meshes filled with a paste) and comprises metal and/or metal alloy particles, and a solid or semi-solid organic binder, that desirably at least partially decomposes upon sintering of the metal or metal alloy, in a suitable solvent, with examples utilizing silver powder having a Dmean of 0.9 microns, reading upon the claimed metal “fine” particles, and thus anticipating instant claim 1 (Entire document, particularly Abstract; Paragraphs 0002, 0016-0020, 0027, 0032-0034 and 0045; Examples).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichinger (US2012/0074568.)  Eichinger discloses a system for minimizing carrier stress of a semiconductor device by providing a carrier comprising a mesh (e.g. 200, 602) made of fibrous or metallic material such as copper or steel, having a plurality of hollow spaces (e.g. 202) that are filled with metallic material (e.g. 402, 604), such as silver or copper, by galvanically depositing the metallic material in the plurality of hollow spaces (202) or by applying a metallic paste (i.e. metallic particles) to fill the plurality of hollow spaces (202) in mesh (200, 602) thereby embedding paste within the carrier and the embedded carrier provides a sturdy metallic structure for subsequent processing, such as laser drilling, lamination, wire bonding, etc. (Entire document, particularly Abstract, Paragraphs 0021-0022, 0027-0028, and 0030-0033; Claims 1-4, 9 and 11; Figures).  Eichinger discloses that the thickness D1 of the metallic material coated by anticipating instant claim 1.  With regards to instant claim 2, it is again noted that Eichinger discloses copper or steel for the mesh and given that Eichinger discloses that the embedding metallic material or metallic paste may be silver which has a higher coefficient of thermal expansion (CTE) than copper or steel, Eichinger discloses a reinforcing layer or mesh having a CTE or thermal expansion coefficient smaller than that of the metal fine particles of the metallic paste, particularly given that Eichinger discloses that the mesh provides a mechanical lattice effect for the structure to prevent bending during the cooling process (Paragraphs 0020 and 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2013/0284244).  Kato discloses a transparent conductive film comprising a conductive adhesive layer (1) present in openings of a conductive metal mesh layer (2) provided on at least prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claim 2, Kato discloses that examples of a material for forming the conductive metal mesh layer include metals and alloys, including those as recited in Paragraphs 0039-0040, preferably metals including gold, silver, copper, and platinum from the viewpoints of low corrosiveness and high conductivity, and although Kato does not specifically disclose the type of metal powder to be incorporated into the conductive adhesive composition nor that the metal mesh layer has a CTE lower or smaller than that of the metal powder or metal “fine” particles as recited in instant claim 2, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any of the suitable metals for the metal mesh layer disclosed by Kato for the metal of the metal powder or combinations thereof, particularly one of the four preferred metals disclosed by Kato of gold, silver, copper and platinum from the viewpoint of low corrosiveness and high conductivity, and given that the CTEs of these four preferred metals differ (e.g. CTEPt<CTEAu<CTECu<CTEAg), the use of a metal of lower CTE for the metal mesh layer (e.g. Pt or Au) than that of the metal powder (e.g. Cu or Ag) would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie
With regards to instant claims 3-4 and 11-12, as noted above, Kato discloses that the conductive adhesive layer (1) may extend beyond the surface of the conductive metal mesh layer (2) and has excellent adhesiveness and/or “sticking” properties (Entire document, particularly, Abstract; Paragraph 0001, Examples) such that the extended portion of the adhesive layer reads upon the claimed tack layer having tackiness and being laminated with the electroconductive joining layer as recited in instant claims 3-4.  Further, as noted above, Kato also discloses that the adhesive composition comprises a water-soluble polyhydric alcohol as organic additive (B), such as diglycerin and polyglycerin reading upon the claimed polyglycerin of instant claims 11-12 and hence rendering instant claims 11-12 obvious over the teachings of Kato given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 7-10 and 15-18, as noted above, Kato discloses that the thickness of the conductive metal mesh layer (2) is 20nm to 100µm, preferably 30 to 200nm, and the thickness of the conductive adhesive layer (1) is preferably 5 to 10,000 nm and more preferably 30 to 3,000nm, and given that the conductive adhesive layer (1) is formed from a conductive adhesive composition that can include metal powder such that the metal powder is contained within the thickness of the conductive adhesive layer (1), an average particle size within the thickness range(s) disclosed by Kato would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Hence, given that the thickness ranges disclosed by Kato overlap the claimed average primary particle size as recited in instant claims 7-8, the teachings of Kato render the claimed particle size range obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  In terms of the claimed organic solvent, Kato also discloses that the conductive adhesive composition prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  With regards to instant claims 15-16, it is again noted that the organic additive (B) disclosed by Kato may also read upon the broadly claimed “organic solvent” of instant claims 7-8 and given that Kato specifically discloses that the organic additive (B) is at least one member selected from a) water-soluble polyhydric alcohols such as ethylene glycol and diethylene glycol, in addition to the glycerin, diglycerin, and polyglycerin, as well as two or more thereof (Paragraph 0072); b) water-soluble pyrrolidones; and c) hydrophilic aprotic solvents such as dimethyl sulfoxide (also reading upon the broadly claimed sulfoxides of instant claims 11 and 12 aside from the polyglycerin noted above); and preferably having a boiling point of 100ºC or higher at 760mmHg (normal pressure), the invention as recited in instant claims 15-16 would have been obvious over the teachings of Kato (Paragraphs 0067-0080).  Further, with regards to instant claims 9-10 and 17-18, as noted above, Kato discloses that component (A) is a water-soluble vinyl polymer, such as a polyvinylpyrrolidone resin reading upon the claimed organic binder of instant claims 9-10, and more specifically the claimed polyvinylpyrrolidone resin-based binder of instant claims 17-18, thereby rendering instant claims 9-10 and 17-18 obvious over the teachings of Kato.
With regards to instant claims 13-14, as noted above, Kato discloses that examples of a material for forming the conductive metal mesh layer include metals and alloys, including those prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 2, 4, 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2014/0069698), as applied above to claims 1, 3, 5, 13 and 19, and further discussed below.  As discussed in detail above, Choi discloses a nonwoven adhesive tape comprising a conductive, nonwoven adhesive layer (12) including an adhesive material (18), a nonwoven substrate (16) having a plurality of passageways (22) and embedded in the adhesive material (18), and a plurality of conductive particles (20) penetrating through the nonconductive, nonwoven substrate (16) and the adhesive material (18); wherein the adhesive material (18) fills at least a portion of the passageways (22), preferably substantially fills the entirety of the passageways (22), and comprises a pressure sensitive adhesive (PSA) material that can be inherently tacky, or tackifiers may be added thereto, providing the surfaces of the nonwoven structure (16) with tacky properties and resulting in a double-sided adhesive tape as shown in Fig. 5 (Entire document, particularly Abstract, Paragraphs 0012-0015, 0024, and 0039).  As also prima facie obviousness to simply substitute one known element for another to obtain predictable results; thereby also rendering instant claims 4, 6, 14, and 20 obvious over Choi given that the limitations thereof are essentially the same as instant claims 3, 5, 13, and 19, respectively, and have been discussed in detail above.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Nitta (US2019/0264072) in view of Eichinger (US2012/0074568) or Rector (US2016/0151864).  
The applied reference has a common assignee and/or at least one common applicant and/or at least one common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

However, Eichinger discloses that a metal mesh layer may be embedded in a metal carrier layer of a semiconductor device to minimize thermal-mechanical stress resulting from a difference in the thermal expansion coefficient of the metal layer and the silicon semiconductor chips, wherein the metal mesh may be in the form of a sturdy metallic grid that is embedded with prima facie obviousness to use a known technique to improve similar devices in the same way and/or to utilize a metal mesh or foam or porous metal substrate as the carrier into which the sinterable electroconductive paste taught by Nitta is impregnated or infused as in the teachings of Rector given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering instant claims 1, 3, 5, 7, 9, 11, 15, 17 and 19 obvious over Nitta in view of Eichinger or Rector.
With regards to instant claim 2, as discussed above, Eichinger discloses that the mesh carrier may be made of fibrous or metallic material such as copper or steel, and that the metal filling the mesh openings may be silver or copper, and thus Eichinger clearly discloses that the embedding metallic material or metallic paste may be silver which has a higher coefficient of thermal expansion (CTE) than copper or steel, such that Eichinger discloses a reinforcing layer prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, based upon the above and the clear teaching and/or suggestion of utilizing a steel mesh as disclosed by Eichinger or utilizing nickel as in Rector in combination with the silver particle paste, the invention as recited in instant claims 13 and 14 would have been obvious over the teachings of Nitta in view of Eichinger, given that stainless steel is an obvious species of steel in the art, or given the disclose of nickel by Rector as a suitable metal for the sintering film and thus for the metal mesh or porous metal carrier to be incorporated into the sintered matrix, wherein it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9, 11, 13, and 15 of copending Application No. 16/412477 (corresponds to Nitta above) in view of Eichinger or Rector.  Copending claims 1, 3, 5, 7, 9, 11, 13, and 15 disclose all of the limitations of instant claims 1, 3, 5, 7, 9, 11, 15, 17 and 19, including a joining film comprising a tack layer of the same composition as claimed and an electroconductive joining layer comprising an electroconductive paste having the same paste composition as claimed, except the copending claims do not recite a reinforcing layer formed from a porous body or a reticulate body, the pores or meshes of which are filled with the electroconductive paste as instantly claimed.  However, as discussed in detail above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the prima facie obviousness to use a known technique to improve similar devices in the same way and/or to utilize a metal mesh or foam or porous metal substrate as a carrier into which the electroconductive paste of the copending claims is impregnated or infused as in the teachings of Rector given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering instant claims 1, 3, 5, 7, 9, 11, 15, 17 and 19 obvious over the copending claims of Nitta in view of Eichinger or Rector.  Further, the use of steel or nickel as the metal mesh would have been obvious to one having ordinary skill in the art based upon the teachings of Eichinger or Rector, thereby reading upon and/or suggesting the reinforcing layer of instant claims 13 and 14, which in combination with the silver fine particles of copending claim 5 would read upon and/or suggest the CTE relationship of instant claim 2, thereby rendering the invention as recited in instant claims 2, 4, 6, 8, 10, 12, 16, 18, and 20 as well as 13 and 14 obvious over the copending claims of Nitta in view of Eichinger or Rector given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
This is a provisional nonstatutory double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Honda (US2019/0184460) discloses a heat-bonding sheet comprising a pre-sintering layer formed from a metal fine particle paste, and an adhesive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
April 22, 2021